DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of the species, Syk kinase inhibitor II, in the reply filed on 1/5/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-35 are pending and examined herein insofar as they read on the elected invention and species.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 33 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The limitation “indolone N-oxides of various structures” renders the claim indefinite because it is not clear what is meant by “various structures.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US Patent Application 2008/0027034 A1).
Shah et al. teach a method for the prophylaxis or treatment of a clinical condition in a mammal for which a Syk inhibitor is indicated by the administration of ciclesonide in combination with a Syk inhibitor (claim 10), for example 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide (claim 18), which is the same structure as the instant species election.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted that the limitations regarding “inhibits band 3 phosphorylation in red blood cells” and “inhibits band 3 tyrosine phosphorylation in red blood cells” and “inhibits band 3 tyrosine 21 phosphorylation in red blood cells” are considered inherent because these limitations are drawn to a mechanism of action that will necessarily occur in vivo 
	Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US Patent Application 2008/0027034 A1), as applied to claims 21-23, .
The instant claims are directed to a method comprising administering a compound that inhibits band 3 phosphorylation in red blood cells in combination with an anti-malarial drug to a subject suffering from malaria, wherein the compound is a Syk kinase inhibitor of formula II.  
Shah et al. teach as described above, however, fail to disclose treating a subject suffering from malaria with chloroquine.
Pantaleo et al. teaches that phosphorylation of erythrocyte membrane proteins have been associated with the infection of the malarial parasite, Plasmodium falcipram, in red cells.  Tyrosine phosphorylation of band 3 represented the earliest modification observed during parasite development.  Band 3 tyrosine phosphorylation observed at the ring stage appears to by under the control of Syk kinase (abstract).  To further elucidate the role of erythrocyte protein tyrosine kinase (PTK) in the observed phosphorylative changes, parasitized red blood cells (RBC) was treated with Src kinase inhibitors.  It was found that Syk kinase is associated with the P. falcipram-RBC membrane in a stage-dependent way.  Membrane-bound Syk exists in an activated state and was tyrosine phosphorylated both at ring and at trophozite stages, and its phosphorylation was inhibited by Src kinase inhibitors (page 3474, left column).  The changes observed in tyrosine phosphorylations are most likely due to RBC tyrosine kinases.  Pantaleo et al. teach that inhibitors of Syk markedly reduce tyrosine phosphorylation of host membrane proteins and tyrosine phosphorylated Syk 
Dennis et al. teach that chloroquine has been found to be a highly effective drug for the treatment of malaria (col. 1, lines 27-30). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer the Syk inhibitor, 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide, as taught by Shah et al., in combination with chloroquine, as taught by Dennis et al., to a subject suffering from malaria, as taught by Pantaleo et al.
A person of ordinary skill in the art would have been motivated to administer 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide to treat malaria because Pantaleo et al. teach that Plasmodium falcipram infection of RBCs is associated with activated Syk in the tyrosine phosphorylated membrane.  Therefore, Syk inhibitors, such as 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide, will markedly reduce tyrosine phosphorylation of host membrane proteins, which will inhibit parasite development.  A person of ordinary skill in the art would have been motivated to administer 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide in combination with chloroquine to treat malaria because of the therapeutically additive effect of combining two known active agents for the same purpose.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating malaria in a subject by administering a combination of the Syk inhibitor, 2-(2-aminoethylamino)-4-(3-
It is also noted that the limitations regarding “stabilizes red blood cells’ membranes and reduces the incidence of malaria parasite egress” is obvious since these limitations are drawn to a mechanism of action that will necessarily occur in vivo when the same claimed active compound is being administered to the same claimed patient population.
	Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627